DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Farhad Shir on 3/8/2022.
The application has been amended as follows: 

Claim 25 should read "25. (Currently amended) A slide fastener comprising: a pair of left and right fastener stringers, wherein each fastener stringer includes a fastener tape and a plurality of fastener elements attached to the fastener tape, each fastener element including a base portion secured to the fastener tape and a terminal portion positioned opposite to the base portion, the fastener element extending along a left-right direction between the base portion and the terminal portion; at least one slider that moves frontward to close the pair of left and right fastener stringers and moves rearward to open the pair of left and right fastener stringers, wherein: the slide fastener has an axis defining a movement direction of the at least one slider relative to the plurality of fastener elements and along the pair of left and right-fastener stringers, each of the left and right fastener elements is bent or curved along the axis so as to have an engaging protrusion at a front side of the fastener element and an engaged recess at a rear side of the fastener element, the engaging protrusion and the engaged recess being respectively protruded and recessed on the axis within a maximum width of a base end surface of the base portion along the axis, the fastener element at one side of the left and right sides is provided with a first recess between the engaging protrusion and the base portion, the first recess being configured to receive a first protuberance that is protruded rearward and is 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a slide fastener with a pair of left and right stringers, a fastener tape, fastener elements, a slider, the fastener elements have an intermediate portion that is bent or curved portions along an axis, the axis is defined by a movement direction of the slider, the intermediate portion has an engaging protrusion and an engaged recess on the axis in a left-right direction, a first distance between the axis and the terminal surface of the terminal portion is less than a second distance between the axis and the base end surface of the base portion, the fastener element has a first recess recessed between the engaging protrusion and the base portion, and the intermediate portion with the engaging protrusion and the engaged recess are protruded and recessed on the axis within a maximum width of the base end surface of the base portion along the axis to overcome the prior art.  The prior art references do not disclose the specific relationship between the fastener elements having a bent or curved portion on an intermediate portion angled in the orientation of the axis defined in addition to the maximum width by applicant as claimed; it would not be obvious to one in the art to have this assembly of structure.  
The claims in regards to the intermediate potion recite limitations directed to the intermediate portion in two planes that are orthogonal to each other. The bent /curved portion being viewed from one perspective, with the engaging protrusions/protuberance being views on a perspective that is orthogonal to the other. Ref. Blair shows an intermediate portion that is 
Even though the components of a fastener tapes, fastener elements, sliders, intermediate portions, engaging protrusions and engaging recesses are known to be used in the slide fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677